UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811- 05276 Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Item I Reports to Stockholders A copy of the Annual Report to Stockholders for the period ended 12/31/12 is included with this Form. ■ Value Line Strategic Asset Management Trust Annual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income(left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at December 31, 2012: Portfolio Composition at December 31, 2012: (Percentage of Total Net Assets) An Update from Trust Management (Unaudited) We are pleased to report that the Value Line Strategic Asset Management Trust (the “Trust”) earned a total return of 15.43% for the year ending December 31, 2012. That compared with a total return of 11.29% for the 60/40 Standard & Poor’s 500 Stock Index/Barclays Capital Aggregate Bond Index. Lipper Inc., an independent mutual fund analysis service, reports that the Trust has widely outperformed its peer group for the one, three, five and ten-year periods through December 31, 2012. For one year, the Trust beat 90% of its peers; for three years, 99%; for five years, 93%; and for ten years, 95%. In allocating assets, we are guided by Value Line’s proprietary stock market model, incorporating various economic and financial variables. The Trust began 2012 with nearly 80% of assets invested in stocks. That ratio then ranged between 70% and 80% during the year, ending at about 77%. Meanwhile, the allocation to bonds primarily remained in the 20%-25% range in 2012. Holdings of cash were kept to a minimum during the year. In selecting stocks, we rely on the Value Line Timeliness Ranking and Performance Ranking Systems. These proprietary systems favor companies with strong recent relative earnings momentum and relative stock price momentum. The stock portion of the portfolio is well-diversified, with approximately 150 holdings representing all economic sectors and company sizes. In 2012, the Trust benefited from an overweighting and good stock selection in the Industrials sector, plus good stock selection in the Information Technology, Healthcare and Telecommunications sectors. As for the bond portion of the portfolio, we always invest in high-quality issues. Holdings are currently diversified across the investment-grade spectrum, in U.S. government, mortgage-backed and corporate issues. On the maturity spectrum, the Trust is currently emphasizing the intermediate term, representing moderate interest-rate risk that is about equal to that of the Trust’s benchmark index. It’s noteworthy that the Trust’s average annual total return of 9.59% since inception in 1987 has been achieved while holding a significant portion of assets in bonds and cash, which has limited the risk exposure of our shareholders. Stephen E. Grant has been lead portfolio manager of the Trust since 1991. Thank you for investing with us. Top Ten Holdings (As of 12/31/2012) (Unaudited) Percentage of Company Total Net Assets SLM Corp. MTN, Senior Unsecured Notes, 3.61%, 4/1/14 1.85% AMETEK, Inc. 1.63% Ecolab, Inc. 1.45% Henry Schein, Inc. 1.22% Government National Mortgage Association, 5.50%, 8/20/37 1.22% TJX Companies, Inc. (The) 1.16% Equinix, Inc. 1.11% American Tower Corp. REIT 1.10% AutoZone, Inc. 1.10% LKQ Corp. 1.09% About information in this report: ● It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative ofU.S. stock market activity. The Barclays Capital Aggregate Bond Index is an unmanaged index that is generally considered to be representative of investment grade U.S. government and corporate bonds being traded in the U.S. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 ■ Value Line Strategic Asset Management Trust Annual Report To Contractowners Equity Sector Weightings vs. Index (As of 12/31/2012) (Unaudited) Average Annual Total Returns (For periods ended 12/31/2012) (Unaudited) 1 3 5 10 Since Inception Yr Yrs Yrs Yrs 10/01/1987 Value Line Strategic Asset Management Trust 15.43% 11.30% 3.36% 7.56% 9.59% 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index 11.29% 9.00% 3.38% 6.33% 8.06% All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call (800) 221-3253 or visit www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Trust expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Trust will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contract owner may pay on distributions or redemption of units. Growth of a Hypothetical $10,000 Investment (Unaudited) To give you a comparison, the chart below shows the performance of a hypothetical $10,000 investment made 10 years ago in the Value Line Strategic Asset Management Trust to that of the 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index (the “Index”). The returns of the Index do not include fees and expenses, but do include the reinvestment of dividends. 2 VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST ■ Value Line Strategic Asset Management Trust Annual Report To Contractowners Trust Expenses (Unaudited) By investing in the Trust, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Trust expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on July 1, 2012 and held for six months ended December 31, 2012. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value July 1, 2012 Ending Account Value December 31, 2012 Expenses Paid During Period* Annualized Expense Ratio Actual 0.90% Hypothetical (5% return before expenses) 0.90% * Expenses are equal to the Trust’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/366 (to reflect the Trust’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 3 ■ Value Line Strategic Asset Management Trust Schedule of Investments December 31, 2012 Shares Value Common Stocks — 77.3% Consumer Discretionary — 11.6% AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Fossil, Inc. * Genuine Parts Co. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * PVH Corp. Ralph Lauren Corp. Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. (1) Yum! Brands, Inc. Consumer Staples — 5.3% British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. Energy — 2.3% EQT Corp. FMC Technologies, Inc. * Noble Energy, Inc. Pioneer Natural Resources Co. Financials — 6.5% ACE Ltd. Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Ameriprise Financial, Inc. Arch Capital Group Ltd. * Bank of Montreal Shares Value Financials — 6.5% (Continued) BlackRock, Inc. $ Camden Property Trust REIT HCP, Inc. REIT M&T Bank Corp. ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) (1) Wells Fargo & Co. Health Care — 10.8% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Industrials — 21.2% Actuant Corp. Class A Acuity Brands, Inc. AMETEK, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC EnerSys * Esterline Technologies Corp. * FedEx Corp. General Dynamics Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * 4 See Notes to Financial Statements. ■ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2012 Shares Value Industrials — 21.2% (Continued) L-3 Communications Holdings, Inc. $ Lennox International, Inc. Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Information Technology — 7.2% Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * j2 Global, Inc. NCR Corp. * Salesforce.com, Inc. * VMware, Inc. Class A * WEX, Inc. * Materials — 9.0% Air Products & Chemicals, Inc. Airgas, Inc. AptarGroup, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 1.9% Crown Castle International Corp. * SBA Communications Corp. Class A * Shares Value Utilities — 1.5% ITC Holdings Corp. $ ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $133,902,715) Principal Amount Value U.S. Government Agency Obligations — 7.8% $ Federal Home Loan Mortgage Corp., 1.00%, 3/8/17 Federal Home Loan Mortgage Corp., 1.25%, 5/12/17 Federal Home Loan Mortgage Corp., 1.75%, 5/30/19 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage Corp. Gold Pool #C04038, 3.50%, 6/1/42 Federal Home Loan Mortgage Corp. Gold Pool #G08479, 3.50%, 3/1/42 Federal Home Loan Mortgage Corp. Gold Pool #G18155, 5.00%, 10/1/21 Federal Home Loan Mortgage Corp. Gold Pool #G18160, 5.00%, 11/1/21 Federal Home Loan Mortgage Corp. Gold Pool #G18420, 3.00%, 1/1/27 Federal Home Loan Mortgage Corp. Gold Pool #J00975, 5.00%, 1/1/21 Federal Home Loan Mortgage Corp. Gold Pool #J03589, 5.00%, 10/1/21 Federal Home Loan Mortgage Corporation Pool #A96409, 3.50%, 1/1/41 Federal Home Loan Mortgage Corporation Pool #G08488, 3.50%, 4/1/42 Federal Home Loan Mortgage Corporation Pool #J17969, 3.00%, 2/1/27 Federal National Mortgage Association, 4.00%, 8/1/14 Federal National Mortgage Association, 1.25%, 1/30/17 Federal National Mortgage Association, 4.00%, 4/1/24 Federal National Mortgage Association, 4.00%, 3/1/25 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 3.50%, 7/1/26 Federal National Mortgage Association, 4.00%, 7/1/26 Federal National Mortgage Association, 4.50%, 7/1/40 See Notes to Financial Statements. 5 ■ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2012 Principal Amount Value U.S. Government Agency Obligations — 7.8% (Continued) $ Federal National Mortgage Association, 4.50%, 8/1/40 $ Federal National Mortgage Association, 4.50%, 9/1/40 Federal National Mortgage Association, 4.50%, 10/1/40 Federal National Mortgage Association, 4.50%, 2/1/41 Federal National Mortgage Association, 4.50%, 3/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association Pool #890236, 4.50%, 8/1/40 Federal National Mortgage Association Pool #AB1796, 3.50%, 11/1/40 Federal National Mortgage Association Pool #AB5472, 3.50%, 6/1/42 Federal National Mortgage Association Pool #AO4137, 3.50%, 6/1/42 Federal National Mortgage Association Pool #AO4299, 3.50%, 8/1/42 Federal National Mortgage Association Pool #AO5807, 3.50%, 7/1/42 Federal National Mortgage Association Pool #AO6770, 3.50%, 6/1/42 Federal National Mortgage Association Pool #AP1340, 3.50%, 7/1/42 Federal National Mortgage Association Pool #AQ0287, 3.00%, 10/1/42 Federal National Mortgage Association TBA, 2.50%, 1/1/28 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 4.25%, 2/20/37 Government National Mortgage Association, 5.50%, 8/20/37 Government National Mortgage Association, 3.00%, 4/16/39 Total U.S. Government Agency Obligations (Cost $24,005,234) Canadian Government Bond — 0.2% Province of Ontario Canada, Senior Unsecured Notes, 2.45%, 6/29/22 Total Canadian Government Bond (Cost $662,163) Principal Amount Value U.S. Treasury Obligations — 6.6% $ U.S. Treasury Notes, 1.88%, 7/15/13 (2) $ U.S. Treasury Notes, 0.38%, 6/15/15 U.S. Treasury Notes, 1.75%, 5/31/16 U.S. Treasury Notes, 1.00%, 10/31/16 U.S. Treasury Notes, 0.88%, 12/31/16 U.S. Treasury Notes, 1.88%, 10/31/17 U.S. Treasury Notes, 0.63%, 11/30/17 U.S. Treasury Notes, 2.63%, 4/30/18 U.S. Treasury Notes, 2.25%, 7/31/18 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.75%, 10/31/18 U.S. Treasury Notes, 1.38%, 11/30/18 U.S. Treasury Notes, 1.38%, 12/31/18 U.S. Treasury Notes, 3.63%, 2/15/21 U.S. Treasury Notes, 2.00%, 2/15/22 U.S. Treasury Bonds, 6.13%, 11/15/27 U.S. Treasury Bonds, 4.50%, 5/15/38 U.S. Treasury Bonds, 4.38%, 5/15/40 Total U.S. Treasury Obligations (Cost $19,550,153) Commercial Mortgage-Backed Securities — 0.3% Citigroup Commercial Mortgage Trust, Series 2012-GC8, Class A4, 3.02%, 9/10/45 Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates, Series K710, Class A2, 1.88%, 5/25/19 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4, 3.18%, 8/15/45 Total Commercial Mortgage-Backed Securities (Cost $940,418) Corporate Bonds & Notes — 7.4% Communications — 0.7% AT&T, Inc., Senior Unsecured Notes, 3.88%, 8/15/21 Time Warner, Inc., Guaranteed Notes, 4.70%, 1/15/21 Viacom, Inc., Senior Unsecured Notes, 3.88%, 12/15/21 Consumer, Cyclical — 0.3% Johnson Controls, Inc., Senior Unsecured Notes, 3.75%, 12/1/21 6 See Notes to Financial Statements. ■ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) December 31, 2012 Principal Amount Value Consumer, Non-cyclical — 1.3% $ AbbVie, Inc., Senior Unsecured Notes, 2.00%, 11/6/18 (3) $ Coca-Cola Enterprises, Inc., Senior Unsecured Notes, 3.50%, 9/15/20 JM Smucker Co. (The), Guaranteed Notes, 3.50%, 10/15/21 Medco Health Solutions, Inc., Senior Unsecured Notes, 2.75%, 9/15/15 Teva Pharmaceutical Finance IV BV, Guaranteed Notes, 3.65%, 11/10/21 Energy — 0.6% Halliburton Co., Senior Unsecured Notes, 6.15%, 9/15/19 Husky Energy, Inc., Senior Unsecured Notes, 3.95%, 4/15/22 Financial — 3.2% Bank of America Corp. MTN, Series L, Senior Unsecured Notes, 5.65%, 5/1/18 Berkshire Hathaway, Inc., Senior Unsecured Notes, 3.75%, 8/15/21 General Electric Capital Corp. MTN, Senior Unsecured Notes, 3.35%, 10/17/16 Goldman Sachs Group, Inc. (The), Senior Unsecured Notes, 5.75%, 1/24/22 HSBC Holdings PLC, Senior Unsecured Notes, 4.88%, 1/14/22 JPMorgan Chase & Co., Senior Unsecured Notes, 3.45%, 3/1/16 SLM Corp. MTN, Senior Unsecured Notes, 3.61%, 4/1/14 (4) Wachovia Corp., Senior Unsecured Notes, 0.58%, 6/15/17 (1) (4) Industrial — 1.0% Burlington Northern Santa Fe LLC, Senior Unsecured Notes, 3.60%, 9/1/20 Lockheed Martin Corp., Senior Unsecured Notes, 4.25%, 11/15/19 Stanley Black & Decker, Inc., Guaranteed Notes, 3.40%, 12/1/21 Union Pacific Corp., Senior Unsecured Notes, 2.95%, 1/15/23 Utilities — 0.3% Commonwealth Edison Co., 4.00%, 8/1/20 Total Corporate Bonds & Notes (Cost $23,009,419) Principal Amount Value Short-Term Investments — 1.1% Investments of Cash Collateral for Securities on Loan — 1.1% Joint Repurchase Agreements — 1.1% $ Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 12/31/12, due 01/02/13, delivery value $1,499,342 (collateralized by $1,529,314 U.S. Treasury Notes 2.750% - 3.250% due 07/31/16 - 02/15/19, with a value of $1,513,988) $ Joint Repurchase Agreement with Barclays, 0.20%, dated 12/31/12, due 01/02/13, delivery value $481,932 (collateralized by $491,566 U.S. Treasury Note 2.000% due 01/31/16, with a value of $487,701) Joint Repurchase Agreement with Credit Suisse First Boston, 0.20%, dated 12/31/12, due 01/02/13, delivery value $1,552,891 (collateralized by $1,584,077 U.S. Treasury Note 3.625% due 08/15/19, with a value of $1,565,821) Total Investments of Cash Collateral for Securities on Loan (Cost $3,534,127) Total Short-Term Investments (Cost $3,534,127) Total Investments — 100.7% (Cost $205,604,229) Excess Of Liabilities Over Cash And Other Assets—(0.7%) Net Assets—100.0% $ Net Asset Value Per Outstanding Share ($321,827,887 ÷ 15,422,732 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of December 31, 2012, the market value of the securities on loan was $3,656,609. Treasury Inflation-Protection Security (TIPS) Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. TBA To Be Announced. See notes to financial statements. 7 ■ Value Line Strategic Asset Management Trust Statement of Assets and Liabilities December 31, 2012 ASSETS: Investment securities, at value (Cost - $202,070,102) (securities on loan, at value, $3,656,609) $ Repurchase agreements (Cost - $3,534,127) Cash Receivable for securities sold Interest and dividends receivable Receivable for trust shares sold Receivable for securities lending income Prepaid expenses Total Assets LIABILITIES: Payable upon return of securities on loan Payable for securities purchased Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 15,422,732 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($321,827,887 ÷ 15,422,732 shares outstanding) $ Statement of Operations For the Year Ended December 31, 2012 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $38,899) $ Interest Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Trustees’ fees and expenses Custodian fees Insurance Printing and postage Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived Less: Custody Credits Net Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN EXCHANGE TRANSACTIONS: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions NET INCREASE IN NET ASSETS FROM OPERATIONS $ 8 See Notes to Financial Statements. ■ Value Line Strategic Asset Management Trust Statement of Changes in Net Assets Years Ended December 31, Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) — Total Distributions ) ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net decrease in net assets from trust share transactions ) ) Total Increase/(Decrease) in Net Assets ) NET ASSETS: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 9 ■ Value Line Strategic Asset Management Trust Financial Highlights Selected data for a share of beneficial interest outstanding throughout each year: Years Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income ) Distributions from net realized gains ) — — ) ) Total distributions ) Net asset value, end of year $ Total return* 15.43 % )% Ratios/Supplemental Data: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets(1) 1.04 % 1.03 % %(2) % % Ratio of expenses to average net assets(3) 0.89 % 0.88 % %(4) % % Ratio of net investment income to average net assets 0.84 % 0.60 % Portfolio turnover rate 24 % 28 % 21 % 16
